DETAILED ACTION

1. This communication is in response to the amendment filed on 9/21/2021.  The present application is being examined under the AIA  first to invent provisions. 

  2. Status of the claims:    
       Claims 1, 4, 9, and 12-16 are amended.
       Claims 2-3, 10-11, and 17-18 are canceled.
       Claims 1, 4-9, 12-16, and 19-20 are pending.

2a. The objection of claims 4, 10, 12, and 18 are withdrawn.

Response to Argument
3. Applicant's arguments filed 09/21/2021 have been fully considered.
A,  Applicant argues that Neither Kumar nor Habib Teach or Suggest “Monitoring a Merchant- Specific Payment Application for All of(i) Average Time for Performing a Payment Transaction, (ii) Average Time between Payment Transactions, and (iii) Average Volume of Payment Transactions occurring over Predetermined Time Periods," as recited in claims 1, 16, 20. (Remarks, pages 8-10).    

           In response to A, the Examiner has considered the applicant’s argument and it is not  
            convincing because  the combination of Kumar and Habib Teach or Suggest the first 
             part of the limitation “monitoring the resource interaction event application 
             executing on each of the plurality of resource interaction devices for (i) average time for 
             performing a resource interaction event, (ii) average time between resource interaction 
             events.” Kumar discloses in paragraph [0049] plurality of payment transactions of a 
              plurality of  payment gateway being tracked. And Habib discloses in [0071] content 
             application being updated processed for every 10 minutes ( every 10 a transaction being 
             updated is equated to the average time an interaction being tracked; an interaction that 
             can be a transaction observed by a developer in order to make change; an interpretation 

           But because Kumar and Habib do not “each of the plurality of resource interaction
           devices for (iii) average volume of resource interaction events occurring over 
           predetermined time periods” another reference, Curran is cited. Therefore, the argument 
          of the Applicant is not convincing.


Claim Rejections - 35 USC § 103
3. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

           A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention
           is not identically disclosed as set forth in section 102 of this title, if the differences between the 
           claimed invention and the prior art are such that the claimed invention as a whole would 
           have been obvious before the effective filing date of the claimed invention to a person having 
           ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated 
           by the manner in which the invention was made. 

3a. Claims 1, 4, 6, 8, 9, 12, and 14-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (hereinafter “Kumar”)  (US 2015/0347989 A1), in view of Habib et al. (hereinafter “Habib”) (US 2016/0098261  A1), and further  in view of Curran et al. (hereinafter “Curran”) (US 2014/0282073  A1).

Regarding claim 1, Kumar discloses a system for managing deployed resource interaction device, the system comprising:

      a plurality of resource interaction devices ( multiple payment gateways  being disclosed ( payment gateway is equated to resource interaction device) (Kumar, [0017])), each device deployed at one of a plurality of resource interaction locations ( multiple payment gateways  being disclosed being based on region (Kumar, [0002])), wherein each resource interaction device includes a computing platform having a first memory (  a payment gateway has a one or more first processing devices in communication with the first memory  ( a client program processing code for Web application that is in the database structure (Kumar, [0051])) and a resource interaction event application stored in the first memory ( Web Application being in the database structure (Kumar, [0050]-[0051])), executable by the at least one of the first processing devices (  payment transaction being performed (executed) at the payment gateway 180 ( payment transaction being performed is equated to payment transaction being executed) (Kumar, [0090])) and configured to initiate performance of resource interaction events ( payment transaction being initiated at the payment gateway 180 (Kumar, [0093]));   wherein the resource interaction devices are Point-of-Sale (POS) devices ( a payment gateways disclosed are equated to POS (Kumar, Fig.3)),
   the resource interaction event application is a merchant-specific payment application and the resource interaction events are purchase transactions ( plurality of payment transactions web application of a plurality of  payment gateway being tracked on a intended payment gateway when a payment transaction is performed on the intended payment gateway (each of payment gateway processes a payment)  (Kumar, [0046]-[0047])); and 

       a gateway apparatus including a second computing platform having a second memory (  a gateway interface unit having a memory (Kumar, [0020])), one or more second processing devices in communication with the second memory ( a gateway interface unit having a processor communicating with a memory (Kumar, [0020])),  and in distributed communication network communication with the plurality of interaction devices (  payment transaction being performed (executed) at the payment gateway 180 ( payment transaction being performed is equated to payment transaction being executed) (Kumar, [0090]); fig.1 ), wherein the gateway apparatus further includes a monitoring application stored in the second memory (  a payment gateway has a database structure associated with ( database structure having  memory) (where each of the 180 payment gateway has a memory) (Kumar, [0051] Fig. 1 )), executable by at least one of the second processing devices (  payment transaction being performed (executed) at the payment gateway 180 ( payment transaction being performed is equated to payment transaction being executed) (Kumar, [0090])) and configured to: 

monitor the plurality of resource interaction devices ( plurality of payment transactions of a plurality of  payment gateway being tracked    (Kumar, [0049])) including monitoring the resource interaction event application executing on each of the plurality of resource interaction devices ( plurality of payment transactions web application of a plurality of  payment gateway being tracked on a intended payment gateway when a payment transaction is performed on the intended payment gateway (each of payment gateway processes a payment)  (Kumar, [0046]-[0047])).  
     
           Kumar does not disclose monitoring the resource interaction event application executing on each of the plurality of resource interaction devices for (i) average time for performing a resource interaction event, (ii) average time between resource interaction events,  in response to the monitoring, determine that one of the resource interaction event applications executing on one of the resource interaction devices requires a revision that is specific to the one of the resource interaction event applications, and in response to determining that one of the resource interaction event applications requires the revision, perform one of identifying or generating the revision required by the one of the resource interaction event applications and deploy the revision to the one of the resource interaction event applications.    

           Habib  discloses monitoring the resource interaction event application executing on each of the plurality of resource interaction devices for (i) average time for performing a resource interaction event ( every 10 minutes an update of  content for an app being done (Habib, [0071]) ), (ii) average time between resource interaction events, (update content for an app being done every 10 minutes (Habib, [0071]; lines 3-10) );  in response to the monitoring, determine that one of the resource interaction event applications executing on one of the resource interaction devices requires a revision that is specific to the one of the resource interaction event applications (after tracking the  application activities between a user device 205 and a server 210, a determination is made whether or not of the application updated should be performed  after checking all activities within an app   (Habib, [0064])), and in response to determining that one of the resource interaction event applications requires the revision ( after tracking the  application activities between a user device 205 and a server 210, a , perform one of identifying  or generating the revision required by the one of the resource interaction event applications ( the ID of the latest version of an application being identified  (Habib, [0080])) and deploy the revision to the one of the resource interaction event applications ( multiple app versions being stored in server 210 (server 210 is equated gateway apparatus) (Habib, [0051])).        

       It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Habib’s teachings with Kumar’s teachings. One skilled in the art would be motivated to combine them in order to effectively update the version of application by tracking the indication that a new version of the application is available by tracking the activities of a device a developer will know when updating a software is necessary an action which is in light with the specification of the instant application that provides management of a device interactions in a data network communication in paragraph [0005]. 

         Kumar in view of Habib do not disclose monitoring the resource interaction event application executing on each of the plurality of resource interaction devices for (iii) average volume of resource interaction events occurring over predetermined time periods.

        Curran discloses monitoring the resource interaction event application executing on each of the plurality of resource interaction devices for (iii) average volume of resource interaction events occurring over predetermined time periods ( interactions being gathered in an average amount of time for a predetermined period of time where the interaction is related to transaction with a retailer (Curran, [0009]); the interaction with a retailer is disclosed in [0008]).  

       It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Curran’s teachings with Kumar’s teachings in view of Habib’s teachings. One skilled in the art would be motivated to combine them in order to effectively process an average amount of interaction with a device performing a retailer transaction by predicting a time period for an average amount of transactions a buyer will spend a t a retailer shop will be predicted more accurately.

Regarding claim 4, Kumar, Habib, Curran disclose the system of Claim 1, wherein the gateway apparatus is configured to monitor the resource interaction event application, wherein monitoring includes monitoring for errors occurring in the performance of  resource interaction events (  a gateway interface tracking the status of a payment transaction for failing payment request ( the failing of a payment request is equated to error in performing the payment request) (Kumar, [0020])).  

Regarding claim 6, Kumar, Habib, Curran disclose the system of Claim 1, wherein the monitoring application is further configured to: in response to the monitoring (when tracking a payment transaction to a Payment gateway ( Kumar[0049])), determine one or more service applications to deploy on the resource interaction device (a proper adapter configuration to install in a corresponding Payment gateway ( Kumar[0049])), wherein the one or more services applications are integrated with the resource interaction event application (various paid server being integrated in the configurations of the payment  web application (Kumar, [0046])).  

Regarding claim 8, Kumar, Habib, Curran disclose the system of Claim 1.  

          Kumar does not disclose wherein the monitoring application is further configured to: in response to monitoring, determine one or more different types of resource interaction devices to deploy to a corresponding one of the resource interaction locations.    

          Habib discloses wherein the monitoring application is further configured to: in response to monitoring, determine one or more different types of resource interaction devices to deploy to a corresponding one of the resource interaction locations (using a localization module version of software to apply to a user device is being determined (Habib, [0072])).  

        It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Habib’s teachings with Kumar’s teachings. One 

Regarding claim 9, claim 9 is substantially similar to claim 1, thus the same rationale applies. 


Regarding claim 12, claim 12 is substantially similar to claim 4, thus the same rationale applies. 

Regarding claim 14, claim 14 is substantially similar to claim 6, thus the same rationale applies. 

Regarding claim 15, claim 15 is substantially similar to claim 8, thus the same rationale applies. 

Regarding claim 16, Kumar discloses a computer program product comprising: a non-transitory computer-readable medium (a memory is disclosed (Kumar, [0020])); in addition, claim 16 is substantially similar to claim 1, thus the same rationale applies. 

Regarding claim 19, claim 19 is substantially similar to claim 6, thus the same rationale applies. 

Regarding claim 20, claim 20 is substantially similar to claim 8, thus the same rationale applies. 

3b. Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar, in view of Habib, in view of Curran  as applied to claims 1, 4, 6, 8, 9, 12, and 14-16, and 19-20  above, and further in view of Neerings et al. (hereinafter “Neerings”) (US 2013/0262559 A1). 



         Kumar  in view of Habib and in view of Curran do not disclose wherein the gateway apparatus is configured to monitor the resource interaction event application, wherein monitoring includes monitoring at least one of (i) specific objects or types of objects included in resource interaction events, (ii) volume of resources associated with resource interaction events, and (iii) types of resource event vehicles used to perform the resource interaction events.    

         Neerings discloses wherein the gateway apparatus is configured to monitor the resource interaction event application, wherein monitoring includes monitoring at least one of (i) specific objects or types of objects included in resource interaction events, (ii) volume of resources associated with resource interaction events, and (iii) types of resource event vehicles used to perform the resource interaction events ( monitoring activity on deployed objects using an object tracking service (Neering, [0034])).

       It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Neerins’ teachings with Kumar’s teachings in view of Habib’s teachings and Curran’s teachings. One skilled in the art would be motivated to combine them in order to monitor activities on application server more efficiently by monitoring the object representing the user’s interactions. 

Regarding claim 13, claim 13 is substantially similar to claim 5, thus the same rationale applies. 

3c. Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kumar, in view of Habib, in view of Curran  as applied to claims 1-2, 4, 6-12, 14, and 16-20 above, and further in view of Guheen et al. (hereinafter “Guheen”) (US 7,165,041 B1).
.
Regarding claim 7, Kumar and Habib disclose the system of Claim 6.

wherein the one or more service applications include an inventory management and control application.  

        Guheen discloses  wherein the one or more service applications include an inventory management (inventory system being managed (Guheen, column 159, lines 16-23 )) and control application ( controlling information implementing right applications (Guheen, column 254, lines  19-19)).   

       It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Guheen’s teachings with Kumar’s teachings in view of Habib’s teachings and Curran’s teachings. One skilled in the art would be motivated to combine them in order to make sure that all assets in a system are managed efficiently by managing the inventory of the assets. 
 
Conclusion
4. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIEGEORGES A HENRY whose telephone number is (571)270-3226.  The examiner can normally be reached on 11:00am -8:00pm East M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571 272-8365.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARIEGEORGES A HENRY/Examiner, Art Unit 2455              

/ZI YE/Primary Examiner, Art Unit 2455